Citation Nr: 1541535	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an extraschedular rating (or evaluation) for the impairment associated with service-connected constrictive bronchiolitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2001 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the RO's Decision Review Officer (DRO) in November 2008.  In November 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  Copies of the hearing transcripts are associated with the claims file.

In the January 2012 decision, the Board denied an initial rating in excess of 10 percent for constrictive bronchiolitis on a schedular basis and remanded the issue for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the January 2012 Board Remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  Pursuant to the January 2012 Board decision, which referred this case under the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the symptoms and impairment associated with service-connected constrictive bronchiolitis.

2.  The constrictive bronchiolitis causes shortness of breath only upon exertion that limits physical activity that requires exertion, is productive of cough upon exertion, and restricts exertional conversation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for symptoms or impairment associated with constrictive bronchiolitis, but no higher, have been approximated for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran challenged the initial disability rating assigned following the grant of service connection for constrictive bronchiolitis in the December 2007 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Nonetheless, in the August 2007 notice letter sent in connection with the original service connection claim, the RO advised the Veteran how VA determines the disability rating once service connection has been established.  In particular regard to the extraschedular component, the Veteran was advised that, in rare cases, a disability level other than the levels found in the schedule for a specific condition could be assigned if the impairment was not adequately covered by the rating schedule.  The Veteran was also advised that VA considered evidence pertaining to the nature and symptoms of the disability, the severity and duration of the symptoms, and the impact of the disability and symptoms on employment in assigning the disability rating.  The Veteran was requested to submit information about on-going treatment, Social Security determinations, and statements from employers as to job performance, lost time, and other information regarding how the disability affects the ability to work.  

The Veteran and the representative have been provided with a copy of the above rating decision, the SOC, and SSOCs, which cumulatively included a discussion of the facts of the issue of entitlement to an extraschedular rating, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision, the Board Remand, and the Director of Compensation and Pension Service adjudication.  The Veteran, through the representative, has demonstrated actual knowledge of the evidence necessary to substantiate the appeal for a higher initial rating on an extraschedular basis.  See November 2010 Travel Board Hearing Transcript at 8-11; see Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  The Veteran has been provided with ample opportunity to submit evidence and argument in support of the appeal and to participate effectively in the processing of the appeal.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran VA examinations in connection with the initial rating appeal in September 2007, February 2009, and March 2011.  The VA examination reports include all relevant history of symptoms and impairment, findings, and medical opinions needed to fairly evaluate the constrictive bronchiolitis, to include on an extraschedular basis.  The VA examiners took a thorough history of the constrictive bronchiolitis from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA examiners had adequate facts and data regarding the history and condition of the disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  

There has not been a material change in the constrictive bronchiolitis since the most recent examination.  For these reasons, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further examination.

Treatment records adequately identified as relevant to the appeal have been obtained, or otherwise submitted, and are associated with the record.  There are no additional treatment records pertinent to the appeal in the electronic file on VBMS and Virtual VA.  The Veteran has offered testimony before the DRO and the undersigned Veterans Law Judge regarding the severity of the constrictive bronchiolitis, including symptoms on exertion.  

In the January 2012 decision, the Board denied an initial rating in excess of 10 percent for constrictive bronchiolitis on a schedular basis.  The Board also remanded the issue of entitlement to an extraschedular rating for constrictive bronchiolitis for referral to the VA Undersecretary for Benefits or the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b), for consideration of whether an extraschedular rating for symptoms or impairment associated with service-connected constrictive bronchiolitis is warranted.  Such bifurcation of a claim generally is within the VA Secretary's discretion and, in this case, involved the bifurcation of a schedular rating for constrictive bronchiolitis and an extraschedular rating for constrictive bronchiolitis.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that bifurcation of a claim generally is within VA's discretion).  The Veteran has not been prejudiced by the Board's adjudication of the initial rating appeal as two issues (i.e., a schedular rating for constrictive bronchiolitis and an extraschedular rating for constrictive bronchiolitis) because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA"). 

Pursuant to the Board's January 2012 Remand order, the issue of entitlement to an extraschedular rating for constrictive bronchiolitis was referred to the Director of VA Compensation Service in accordance with 38 C.F.R. § 3.321(b).  The November 2012 determination is of record.  After consideration of the Director of VA Compensation Service determination, the RO denied the appeal for an extraschedular rating for constrictive bronchiolitis in an August 2013 SSOC.  Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the issue adjudicated herein.  The Board further finds that there has been compliance with the prior remand order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

Extraschedular Rating - Laws and Regulations

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Thun, 
22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required.  

In the second step, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In this case, the referral to the Director of VA Compensation Service was accomplished in the January 2012 Board Remand.  The Director of VA Compensation Service considered an extraschedular rating in November 2012.  The issue of extraschedular rating for constrictive bronchiolitis has been adjudicated, and the case has been returned to the Board for appellate adjudication of the extraschedular rating issue. 

Extraschedular Rating for Constrictive Bronchiolitis

As noted above, the issue of entitlement to a schedular rating in excess of 10 percent for service-connected constrictive bronchiolitis has been subject to a prior Board decision.  See January 2012 Board Decision.  Thus, at this time, the Board need only determine whether a separate rating may be assigned for the service-connected constrictive bronchiolitis on an extraschedular basis.  In January 2012, the Board determined that this case suggested an exceptional or unusual disability picture with interference with employment that may render impractical the application of regular schedular standards.  The Board remanded the issue on appeal for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

In a November 2012 determination, the Director of VA Compensation Service considered the evidence in the claims file and concluded that there was no unusual or exceptional disability picture shown so as to render the application of the regular schedular rating standards impractical.  After considering the November 2012 determination, the RO denied the appeal for an extraschedular rating; therefore, the question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for the service-connected constrictive bronchiolitis has first been adjudicated by the Director of VA Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 
22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

Regarding the first step of the extraschedular analysis, the Board finds that the evidence is in equipoise on the question of whether the schedular criteria are adequate to rate the constrictive bronchiolitis.  In evaluating the initial rating appeal on an extraschedular basis, the Board has considered the symptoms and functional impairment pertaining to the constrictive bronchiolitis as shown by the lay and medical evidence of record.  In a September 2007 VA examination report, the Veteran reported experiencing shortness of breath both at rest and with exertion, which he characterized as severely limiting his physical activity.  The Veteran stated that the symptoms were continual.  Upon examination, pulmonary function test (PFT) results were normal.  The September 2007 VA examiner found no cor pulmonale, right ventricular hypertrophy, or chronic respiratory failure with carbon dioxide retention.

In a November 2008 letter, Dr. R.M. indicated that the Veteran was one of 33 service members he was studying at Vanderbilt for unexplained shortness of breath.  He stated that most of these service members had been diagnosed with constrictive bronchiolitis, like the Veteran.  He indicated that the Veteran's pulmonary function tests did not reflect the severity of the Veteran's disease or exercise limitation.  He noted that the service members he had studied often had severe constrictive bronchiolitis while having normal chest X-rays, chest CT scans, and pulmonary function tests.  Dr. R.M. stated that, while the Veteran would be comfortable at rest and with day-to-day activities, he would experience severe shortness of breath with climbing stairs and vigorous exercise, such as running.  Dr. R.M. also opined that the condition was permanent, would not improve over time, and could not be treated by therapy.  In October 2010, Dr. R.M. wrote an additional letter, repeating much of the information contained in the November 2008 letter.

In a February 2009 VA examination report, the VA examiner, having interviewed the Veteran and performed necessary testing, diagnosed constrictive bronchiolitis.  When asked to comment on whether he agreed with Dr. R.M.'s assertions, indicating that pulmonary function testing and chest imaging did not adequately reflect the severity of the Veteran's underlying pulmonary disability, the February 2009 VA examiner stated that he could not comment with any reasonable degree of expertise.  The February 2009 VA examiner explained that the Veteran's respiratory disability was rare and outside the scope of both the February 2009 VA examiner's specialty of internal medicine and clinical experience.  Yet, the February 2009 VA examiner reported that the constrictive bronchiolitis would have severe effects on activities of daily living such as chores and shopping.  Moreover, the VA examiner also found that the disability would prevent exercise and sports; and have a moderate effect on recreation and travelling.

In the March 2011 VA pulmonary examination report, the March 2011 VA examiner noted the medical history, indicating that the Veteran's disability would cause near-constant fits of coughing on mild exertion.  Having examined the Veteran, the VA examiner wrote that it would seem that the Veteran's bronchioles only constricted during states of hyper oxygen need.  The VA examiner noted the Veteran's contention that his respiratory difficulties would appear upon exertion.  The VA examiner indicated that the PFTs are usually done at rest.  The VA examiner assessed that the Veteran was incapable of exercise and other physical activities due to shortness of breath.

The March 2011 VA examiner opined that the pulmonary function tests were inadequate to determine the current severity of the Veteran's constrictive bronchiolitis.  The VA examiner opined that, were a true assessment of the Veteran's condition to be attempted, PFTs would have to be performed after a trigger event; however, the VA examiner noted that such testing would not be ethical or even practical.  In this case, the inadequacy of PFTs in evaluating the severity of the Veteran's constrictive bronchiolitis, as well as the lay reports of symptoms such as coughing upon exertion and assessment that the bronchioles only constricted during states of hyper oxygen need, are the bases for consideration of a higher initial rating for constrictive bronchiolitis on an extraschedular basis.

As the schedular criteria for the Veteran's disability of constrictive bronchiolitis (by analogy to rating for bronchitis) are based on PFT measures, and the medical evidence of record indicates that PFTs are inadequate in determining all symptoms and impairment of the constrictive bronchiolitis, the Board finds that the schedular rating does not contemplate the disability and symptomatology that manifest upon exertion.
Turning to the second step of the extraschedular analysis, the Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "A governing norm" is a finding that the case presents such an unusual disability picture "with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

In this case, the evidence is at least in equipoise on the question of whether the disability picture of the Veteran's constrictive bronchiolitis exhibits other related factors as to render impractical the application of the regular schedular standards.  Specifically, the February 2009 VA examiner assessed that the constrictive bronchiolitis would have severe effects on activities of daily living such as chores and shopping, would prevent exercise and sports, and would have a moderate effect on recreation and travelling.  The March 2011 VA examiner noted that the Veteran's disability would cause near-constant fits of coughing even on mild exertion and opined that the Veteran is incapable of exercise and other physical activities due to shortness of breath.  

During the November 2010 Travel Board hearing, the Veteran also testified that the constrictive bronchiolitis has affected the ability to work and stated, "I'm constantly having to stop.  If I get in a heated debate of a conference call or something I have to stop and literally catch my breath which actually works to my advantage in some ways."  See November 2010 Travel Board Hearing Transcript at 11.  The Veteran is competent to provide an account of symptoms and of how the service-connected constrictive bronchiolitis has impacted his employment because it manifests upon exertion, and the Board finds the account to be credible; thus, the Veteran's hearing testimony provides further support of interference with employment due to service-connected constrictive bronchiolitis when exertion is required by the employment.

Despite the finding that the Veteran is incapable of exercise and other physical activities due to shortness of breath, the March 2011 VA examiner also assessed that there was no effect of the constrictive bronchiolitis on usual occupation and did not result in work problems.  At that time, the Veteran was employed full-time as a project manager.  The March 2011 VA examiner indicated that the current PFTs are completely normal without any impact on occupational and daily activities.  The VA examiner noted that the Veteran's limitations appear during exertions, which the Veteran largely avoids; however, as explained by the Veteran, the limitations resulting from the severe respiratory difficulties upon even mild exertion, such as having an intense telephone conversation, affect the ability to work when such exertion is involved.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the constrictive bronchiolitis has resulted in a disability picture of constrictive bronchiolitis that exhibits other related factors as to render impractical the application of the regular schedular standards.  

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for symptoms and impairment associated with constrictive bronchiolitis, for the entire period of the initial rating appeal.  The constrictive bronchiolitis causes shortness of breath only upon exertion that limits physical activity that requires exertion, is productive of cough upon exertion, and restricts exertional conversation.  In assigning the extraschedular rating of 10 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  See 38 C.F.R. § 4.21 (2015) (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but it is important to show the disability and to coordinate rating with impairment of function).  

In this particular case, while the evidence supports a finding of some interference with this Veteran's sedentary employment as a project manager, the interference in this case is limited to some degree of inability to perform physically if exertion is required or in specific conversations and interactions in an office (sedentary) environment, rather than such inability in other employment environments where such inabilities may be more impairing.  Additionally, the evidence shows that the additional impairment caused the constrictive bronchiolitis to impact only specific functions of the Veteran's sedentary position, such as aggressive conversations.  

The evidence does not include quantifiable monetary loss or even generally measurable job position or status changes to show more severe related factors than would be recognized by a 10 percent extraschedular rating.  

The Board notes that the Veteran's schedular constrictive bronchiolitis disability warrants only a 10 percent schedular rating; the assignment of an extraschedular disability rating is assigned to recognize the impairment in addition to the schedular rating.  The respiratory impairment at rest and during normal workday activity that does not involve exertion or physical activity equivalent to exercise are measured and rated as part of the schedular rating for constrictive bronchiolitis.  The constrictive bronchiolitis causes shortness of breath only upon exertion that limits physical activity that requires exertion, is productive of cough upon exertion, and restricts exertional conversation.  The schedular disability rating of 10 percent in this Veteran's case (based on PFT measures) includes some recognition of measurable feedback regarding the function of the lungs that, because rated as part of the schedular criteria for a 10 percent rating, cannot also serve as the basis for an extraschedular rating without violating the rule against pyramiding at 38 C.F.R. 
§ 4.14 (2015); therefore, the amount of limitation of function when exertion is required that can be recognized as purely extraschedular, that is, that limits physical activity due to shortness of breath and that impacted this Veteran's ability to effectively communicate upon exertion, is limited to that unique impairment in his specific occupation and specific employment experience.  

For example, although not directly analogous, rating certain diseases of the heart in the Rating Schedular (particularly Diagnostic Codes 7000-7020) include the symptom of dyspnea as a result of specific workloads or metabolic equivalents (METs).  While dyspnea is included in ratings higher than 10 percent, the symptom is coupled with METs measurements of heart disabilities, which the Veteran does not demonstrate.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board points to Diagnostic Codes 7000 through 7020 for the limited purposes of demonstrating that the additional symptoms and impairment that are associated with the constrictive bronchiolitis upon exertion are well encompassed in a 10 percent schedular rating, as such symptoms and limitations similar to dyspnea alone do not even warrant a 10 percent rating, the symptoms the Veteran's disability manifests only upon exertion, by themselves, would not even meet the schedular criteria for a 10 percent rating.  In short, even liberally construing the Veteran's additional impairment resulting from the constrictive bronchiolitis, the sole symptom of dyspnea (upon exertion) would render no more than a 10 percent rating. 

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for symptoms and impairment associated with the constrictive bronchiolitis, but no higher, have been approximated for the entire rating period.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  The 10 percent extraschedular rating under 38 C.F.R. § 3.321(b) is to be assigned in addition to, and separately rated apart from, any schedular rating percentage assigned for constrictive bronchiolitis under 38 C.F.R. § 4.97.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, while the Veteran is service connected for other disabilities, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The Board has considered evidence of interference with employment in awarding an extraschedular evaluation under 38 C.F.R. § 3.321(b), as discussed above.  A different form of extraschedular rating, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), is not raised by the Veteran or the evidence of record.  A TDIU, while a form of extraschedular rating, involves different factual questions than the extraschedular rating issue decided in this Board decision.  See 38 C.F.R. § 4.16 (2015) (inability to obtain or maintain substantially gainful employment due to all service-connected disabilities).  In the present appeal, the Board finds that the issue of a TDIU has not been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); 38 C.F.R. § 4.16.  Indeed, as noted above, the March 2011 VA examination report indicated that the Veteran is fully employed as a project manager.  In short, the 
Veteran has not alleged, and record does not otherwise indicate, that the Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.


ORDER

An extraschedular rating of 10 percent for symptoms and impairment associated with constrictive bronchiolitis is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


